ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	   Claims 1-20  are allowed.  

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a  mobile robot and a mobile robot mapping method for generating a map, comprising, among other limitations, (a) providing a mobile robot configured to navigate outdoors on a sidewalk to deliver an item to a predetermined delivery location, the mobile robot having a body and a space for holding the item while in transit, the mobile robot further comprising at least two cameras mounted on the body and at least one processing component; (b) operating the mobile robot in an outdoor operating area; (c) taking visual images with the at least two cameras; (d) extracting straight lines from the visual images with the at least one processing component; (e) determining which of the extracted straight lines are associated with transitory physical objects and discarding those lines associated with transitory physical objects, and detecting permanent physical objects in the visual images based at least in part on the remaining extracted straight lines, and (f) generating map data corresponding to the detected permanent physical objects.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663